Case 1:20-cv-00965-HYJ-PJG ECF No. 19, PageID.109 Filed 04/19/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

THOMAS WILLIAMS,
                                                    Case No. 1:20-cv-965
        Plaintiff,
                                                    Hon. Hala Y. Jarbou
v.

FIRST NETWORK, LLC, et al.,

      Defendants.
__________________________/

                              NOTICE OF PARTIAL SETTLEMENT

        Plaintiff Thomas Williams and defendant Optimum Resource Group, being the only

defendant to appear in this lawsuit, have reached a settlement as to Optimum Resource Group. In

order to effect the terms of the settlement as to Optimum Resource Group, the parties

respectfully requests that the Court allow until May 13, 2021 for Plaintiff and Optimum Resource

Group to file a stipulation for the dismissal of Optimum Resource Group.

        Defendant Rostam Varahrami was dismissed from this lawsuit on February 4, 2021. (ECF

No. 17).

        The default of Ambitious Marketing Group and Martinee Lashunn Jackson was entered

by the Clerk of the Court on November 24, 2020. (ECF No. 8). The default of First Network,

LLC, Elite Integrity LLC, Kamisha Marie Daniel, and Myeshia S. Gibson, was entered by the

Clerk of the Court on January 21, 2021. (ECF No. 16). These six defendants, all in default, have

not settled with Plaintiff.

        In light of the foregoing, Plaintiff and Optimum Resource Group respectfully request that

the Court cancel the Rule 16 Scheduling Conference set for April 28, 2021.
Case 1:20-cv-00965-HYJ-PJG ECF No. 19, PageID.110 Filed 04/19/21 Page 2 of 2




Dated: April 19, 2021                   /s/ Phillip C. Rogers
                                        Phillip C. Rogers (P34356)
                                        Attorney for Plaintiff
                                        6140 28th Street SE, Suite 115
                                        Grand Rapids, Michigan 49546-6938
                                        (616) 776-1176
                                        ConsumerLawyer@aol.com
